Catón, C. J. This was an action for ássault and battery. The defendant pleaded the general issue, and that the injury was committed by him in necessary self-defense. The proof was sufficient to warrant the jury in finding the defendant guilty of the assault, which is shown to have been a severe one. Although the damages were pretty high, we cannot feel justified in disturbing the verdict for that cause. The complaint of the first two instructions is, that they confine the justification to a defense of the person, whereas the defendant might have committed the assault in the necessary defense of his property, which he had a right to do. The sufficient answer to this is, that no pretense of such a defense is set up in the pleadings, nor indeed, is there anything in the proof to justify such a conclusion. As applied to the issues upon which the jury had to pass, these instructions were correct. The court instructed the jury, that if they believe, from the evidence, that the defendant assaulted the plaintiff without provocation, and that such assault was an aggravated one, and that the public good, or justice to the plaintiff, or both, demand it, then the law is that they are not confined in their verdict to actual damages proven, but may give exemplary damages not only to compensate the plaintiff, but to punish the defendant for such wanton injury, not exceeding the amount claimed in the declaration; and this is complained of. The instruction was correct. The assault specified in this instruction, to justify punitive or exemplary damages, is an aggravated one, without provocation. In such a case, the jury may go beyond mere compensation to the plaintiff, and admonish the defendant and all others in the same way inclined, that the peace of society is not to be thus violated with impunity. The judgment is affirmed. Judgment affirmed.